Citation Nr: 1142000	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-27 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to higher initial ratings for a lumbar strain with degenerative disc disease and stenosis ("lumbar spine disability"), rated at 20 percent prior to September 30, 2006; 100 percent from November 1, 2006, to December 31, 2006; 20 percent from January 1, 2007, to October 24, 2007; and 40 percent from October 25, 2007, forward.  

2.  Entitlement to a compensable initial rating and a rating greater than 10 percent from December 2, 2005, forward, for a left hip bursitis ("left hip disability").  

3.  Entitlement to an initial rating greater than 10 percent for a right knee patellofemoral arthralgia ("right knee disability").  

4.  Entitlement to a compensable initial rating for a right shoulder bursitis ("right shoulder disability").  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1988.  

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision, dated in March 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In December 2009, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to September 30, 2006, and from January 1, 2007, to October 24, 2007, the lumbar spine disability is not manifested by ankylosis, flexion to at most 30 degrees, incapacitating episodes, or objective neurological deficit.   

2.  From October 24, 2007, forward, the lumbar spine disability is not manifested by unfavorable ankylosis, incapacitating episodes, or objective neurological deficit.  

3.  The left hip disability is never manifested by limitation of motion so the Veteran cannot toe-out more than 15 degrees, cross his legs, flex to at most 45 degrees, abduct to at most 10 degrees, or extend to fewer than 5 degrees, to include due to pain; impairment of the femur; flail joint; or ankylosis.

4.  The right knee disability is not manifested by flexion to at most 45 degrees, instability, limitation of extension, ankylosis, malunion of the tibia and fibula, or meniscal abnormality.  

5.  The right shoulder disability is not manifested by impairment of the scapula or clavicle, malunion or dislocation of the humerus, ankylosis, or limitation of motion to the shoulder level.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent, a rating greater than 20 percent from January 1, 2007, to October 24, 2007, and a rating greater than 40 percent from October 25, 2007, forward, for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2011).  

2.  The criteria for an initial compensable rating and a rating greater than 10 percent from December 2, 2005, forward, for a left hip disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2011).  

3.  The criteria for an initial rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5014-5260 (2011).  

4.  The criteria for an initial compensable rating for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

In any event, the Veteran was provided notice for the claims of increased initial ratings in May 2008 and December 2009, and the claims were readjudicated in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained service medical records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, including Social Security Administration (SSA) records, and the appellant has not contended otherwise.  VA also afforded the Veteran examinations to determine the severity of the service-connected disabilities.  The Board acknowledges that the most recent VA examination pertaining to the lumbar spine disability was performed in October 2007 and the most recent VA examination performed for the other conditions was performed in November 2005.  The Board also acknowledges that the Veteran has reported that his conditions have "worsened" since that time.  The record shows that the Veteran was scheduled for new examinations to determine the nature and severity of his conditions but failed to appear, and he has not provided an explanation for his failure to report.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the available evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, the Board must decide this matter on the current record.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999), aff'd, Dyment v. Principi, 287 F.3d 1377   (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus consider entitlement to "staged ratings."

The Veteran filed a claim for increased rating in May 2005.  A May 2005 treatment record reflects the Veteran's history of lower extremity pain and cramping, worse with activity.  Examination revealed normal gait and normal range of motion and strength in the upper and lower extremities.  There was no sacroiliac or lumbar tenderness.  Sensation was intact to light touch throughout but diminished to cold touch and diminished to vibration in the lower extremities in a patchy stocking distribution.  The record indicates that the lower extremity pain and cramping were related to peripheral neuropathy.  See May 2005 Maus treatment record.  

A June 2005 treatment record indicates that the Veteran's symptoms, described as spasms and lower extremity pain, had returned since he returned to work.  The Veteran explained that he was pain-free while he was off work and indicated that he had needed a cane for the previous two days for assistance due to the return to work.  The record reflects diagnoses of right elbow cellulitis/bursitis and lumbar spondylosis and stenosis.  The treating physician wrote a statement requesting that the Veteran be provided a medical leave of absence from June 6, 2005, until August 1, 2005, because the physician was concerned a return to work "may exacerbate" the Veteran's condition and because the Veteran was continuing medical evaluations and the physician preferred that the evaluation be completed prior to the Veteran's return to work.  A subsequent June 2005 treatment record reflects the Veteran's history of constant pain to the hips, thighs, knees, and lower legs and intermittent numbness and burning sensation of the hands and right thigh.  The Veteran denied strenuous activities or lifting.  The Veteran also denied shoulder pain.  The Veteran was assessed with lower extremity pain and lower and upper extremity paresthesias and provided an orthopedic referral.  See June 2005 Henson statement and Naval Hospital (Henson) treatment records.  

A June 2005 orthopedic record reflects the Veteran's history of a burning sensation in the left calf which onset after a long airplane trip.  The Veteran indicated that the pain had increased and spread since then, and the record notes that the Veteran had peripheral neuropathy and venous stasis.  The Veteran also reported midline lower back pain and muscle cramping and twitching in the lower extremities.  Examination revealed no tenderness on palpation of the spinous process or coccyx.  Range of motion testing revealed normal thoracolumbar flexion, extension, and bilateral lateral flexion.  There was no lordosis.  Straight leg test was negative; there was no decreased response to tactile stimulation in the lower extremities; deep tendon reflexes were 2+ throughout; and strength was 5/5.  Heel walking and toe-walking were normal.  After examination and review of magnetic resonance imaging (MRI), the Veteran was assessed with lumbar radiculopathy and lumbar spondylosis.  

July 2005 medical records reflect the Veteran's history of radicular low back pain and spasm.  The Veteran also reported intermittent left lower extremity radiculopathy/paresthesia.  Range of motion testing revealed forward flexion to where the hands were 12 inches from the floor, 80 percent of extension, and 70 percent of right lateral flexion.  Straight leg raise was negative, and strength was 5/5.  Sensation was diminished to light touch in the lateral lower extremity/calf and right lateral L2.  The Veteran was unable to heel/toe, tiptoe, or heel walk.  See July 2005 Naval Hospital treatment records.  

A July 2005 treatment record reflects the Veteran's history of thigh pain and continued numbness and cramps in the fingers.  He also reported difficulty maintaining balance.  He was assessed with lower and upper extremity paresthesias and pain and lumbar spondylosis/stenosis.  An August 2005 treatment record indicates that the Veteran was provided a steroid injection the previous week and that he had undergone physical therapy.  The record reflects the Veteran's history of intermittent spasms and cramps and paresthesias at the end of each day.  The Veteran was assessed with lumbar spondylosis, lumbar stenosis, and lower extremity pain.  An August 2005 statement reflects the physician's determination that the Veteran could return to work as of August 1, 2005, though the physician suggested that the Veteran be provided accommodations, including teleworking two to three days each week and working at work two days.  A subsequent August 2005 treatment record reflects the Veteran's history that after two days of work, he began to feel symptoms in his leg and have pain at the end of the day, after which it took one day to recover.  The Veteran also reported mild lower back pain since physical therapy which was not associated with radiation.  A September 12, 2005, treatment record indicates that the Veteran worked at work on September 6th and 7th.  He reported that at the end of the first day back in the office, he had burning pain, numbness, and paresthesias to the lower extremities.  He added that the pain was severe that evening and that it persisted until September 9th, when it decreased.  The Veteran estimated that he still had pain of approximately 4-6/10, paresthesias, and numbness in the lower extremities.  The Veteran indicated that his intermittent low back pain was never associated with the lower extremity pain (the lower extremity pain only occurred in the absence of back pain). The record notes that the Veteran was released with work/duty limitations.  See August and September 2005 Naval Hospital (Henson) treatment records and August 2005 Henson statement.  

A subsequent September 2005 treatment record reflects the Veteran's history of mid-back pain which radiated down the legs.  The record notes that the Veteran had atrophy of the left leg.  The Veteran was assessed with lumbar radiculopathy with left lower extremity symptoms.  See September 2005 Naval Hospital treatment record.  

An October 2005 treatment record reports the Veteran's history of increased pain in the low back and hips which radiated down to the lateral thighs.  He indicated that he had received an injection from his pain specialist for his lower extremity and back pain, most recently earlier in October 2005.  He reported that he also had muscle spasms in the lower extremities and sharp pains and numbness in the thighs.  At that time, he reported that he hoped to work five half-days each week.  See October 2005 Naval Hospital treatment record.  

An October 2005 orthopedic evaluation record reflects the Veteran's history of leg and radicular back pain.  Examination revealed normal reflexes, 5/5 strength, and sensation intact to light touch though somewhat decreased over the dorsum of the foot in the medial aspect of the foot.  After examination and review of radiographic imaging, the Veteran was assessed with discogenic back pain.  The examiner noted that although the Veteran had a degenerative disc, his symptoms were not purely discogenic in nature and his discogenic disc was likely not the complete cause of the back pain.  A November 2005 treatment record reflects the Veteran's history of aching pain and numbness in the lower extremities.  Examination revealed the Veteran was able to walk on his toes and heels but had difficulty walking with one foot in front of the other.  Sensation was decreased in the lower extremities in a stocking distribution.  Motor strength was 5/5 throughout.  Reflexes were 0 and equal bilaterally.  See October and November 2005 UCSD treatment records.  

A November 2005 VA examination record reflects the Veteran's history of low back pain, leg pain, and numbness.  The Veteran indicated that he has to sit down and rest because of the pain and numbness in his legs.  The Veteran reported a history of left hip pain, but denied any significant pain since 1985.  He reported knee pain with prolonged standing or sitting or using stairs but denied any mechanical symptoms or locking.  Finally, he reported right shoulder pain and decreased range of motion with the shoulder abducted above 70 to 80 degrees.  He denied any frank instability, incoordination, weakness, or fatigability.  

Examination of the thoracolumbar spine revealed flexion to 90 degrees, extension to 10 degrees, rotation to 30 degrees bilaterally, and lateral flexion to 20 degrees bilaterally.  There was no additional limitation after repetition.  Deep tendon reflexes were 2+ and symmetrical, and motor strength was 5/5 in all groups of both lower extremities.  Sensation was intact to light touch but diminished below the knees.  However, the examiner believed the diminished sensation was secondary to venous stasis in a nonanatomic focal distribution.  X-ray images revealed degenerative disc disease of L2-L3.  The examiner diagnosed the Veteran with intermittent lumbar strain with degenerative disc disease and associated lumbar stenosis.  He estimated that the lumbar spine disability results in moderate functional impairment.  

Examination of the left hip revealed flexion to 110 degrees, extension to 20 degrees, abduction to 45 degrees, adduction to 20 degrees, internal rotation to 35 degrees, and external rotation to 45 degrees.  There was no additional limitation after repetition.  There was no tenderness over the trochanteric region of the left hip with resistive abduction, and X-ray images were normal.  The examiner diagnosed the Veteran with left hip trochanteric bursitis, old, with normal hip examination and no functional impairment.  

Examination of the right knee revealed no swelling, effusion, tenderness, or malalignment.  There was mild crepitation over the patellofemoral joint line.  Range of motion testing revealed motion from 0 to 140 degrees.  There was no additional limitation after repetition.  He had a 1+ Lachman with a negative pivot shift.  The knee was stable to varus and valgus stress, and McMurray Test was negative.  The Veteran was assessed with right knee patellofemoral arthralgia which resulted in minimal functional impairment.  

Examination of the right shoulder revealed full range of motion:  180 degrees forward elevation, 180 degrees abduction, and 80 degrees external and internal rotation with the shoulder abducted at 90 degrees.  There was no additional limitation after repetition.  There was some mild acromioclavicular (AC) crepitation with the shoulder abducted above 90 degrees.  Rotator cuff strength testing was 5/5 to resistive internal and external rotator cuff strength.  X-ray images revealed hydroxyappatite deposition of the proximal humerus.  The Veteran was assessed with mild AC arthritis with mild functional impairment.  

The examiner opined that the sum total of the Veteran's orthopedic conditions would not prevent him from continuing in his occupation.  

A November 2005 medical record reflects the Veteran's history of increased low back pain radiating into the thighs after having to climb a ladder (and falling on his feet) at work.  He also reported persistent numbness of the lower extremities.  Examination revealed tenderness to the mid- and low back with pain radiating into the left thigh with minimal hip flexion and pain radiating into the right thigh with 45 degrees of hip flexion.  There was no sensation to the left lower extremity and dull but present sensation throughout the right lower extremity.  Deep tendon reflexes were normal and equal bilaterally.  A December 2005 treatment record reflects the Veteran's history of radicular low back pain and persistent numbness in the lower extremities.  Examination revealed tenderness to the mid- and low back, pain radiating into the left thigh with minimal hip flexion, and pain radiating into the right thigh with 45 degrees of hip flexion.  There was no sensation in the left lower extremity and dull sensation in the right lower extremity.  Deep tendon reflexes were normal and equal bilaterally.  See Naval Hospital records.

A December 2005 treatment record reflects the Veteran's history of a "very good response" to lumbar epidural steroid injections, with improvement of his ability to walk, stand, and sit.  Examination revealed flexion with the fingertips about six inches above the malleoli, with reproduction of bilateral low back pain and radiation to the left buttock.  Extension caused back pain, worse on the left, and the examiner noted that the Veteran had more pain on extension than flexion.  Rotation and extension also caused radicular pain, worse on the left side.  See UCSD treatment record.  

A February 2006 medical record reflects the Veteran's history that he fell while getting out of bed four days earlier.  He also reported sharp shooting pain to the back, right gluteal region, and lower extremities.  Examination revealed that the Veteran had slurred speech, that he was having difficulty moving secondary to back pain, and that he was tender to the mid and low back and had pain with movement.  Subsequent February 2006 medical records indicate that the Veteran had been banned from his work due to "vague homicidal ideation towards work colleagues" and then fired.  A March 2006 treatment record reflects the Veteran's one-week history of constant pain to the left lower back, worse during the day.  He also reported intermittent loss of control of the left lower extremity for which he used a cane and intermittent cramps in the thighs and calves.  Examination revealed tenderness to the left lower back.  See Naval Hospital medical records.  

A March 2006 statement from a physician reflects diagnoses of depression, hypertension, idiopathic peripheral neuropathy, lumbosacral neuritis, lumbosacral spondylosis, lumbar stenosis, myalgia and myositis, and venous insufficiency.  The physician noted that the Veteran's symptoms were exacerbated by work activities.  See Henson statement.  

May 2006 treatment records reflect the Veteran's history of continued low back pain and left lower extremity pain to the calf.  He also reported continued "flopping" of the left lower extremity.  Examination revealed decreased sensation to light touch.  Motor examination revealed no dysfunction:  muscle bulk and tone was normal.  No coordination abnormalities were noted, but the Veteran had a bilaterally antalgic gait, predominantly on the left due to "across lower back."  Reflexes were normal.  An electromyogram (EMG) was conducted, which revealed no evidence or lumbar radiculopathy; there was electrophysiologic evidence of a bilateral sensorimotor peripheral neuropathy.  See May 2006 Naval Hospital treatment records.  

An August 2006 SSA orthopedic examination record reflects findings that the Veteran walked with a normal gait and was able to stand on heels and toes.  Testing of the shoulders, hips, and knees revealed normal range of motion.  Testing of the thoracolumbar spine revealed flexion to 45 degrees, extension to 30 degrees, lateral flexion to 35 degrees bilaterally, and rotation to 45 degrees bilaterally.  There was slightly increased lumbar lordosis and some tightness of the lumbar musculature.  Sensory examination was normal, and reflexes were 3+ and symmetrical.  The examiner indicated that the Veteran could sit approximately six hours out of an eight hour day with normal rest breaks and stand and walk about six hours out of an eight hour day, though he should be limited to only occasional bending, stooping, crouching, squatting, and kneeling.  Additionally, the examiner noted that assistive devices were not necessary.  The examiner further noted that the findings showed decreased back movement but no significant motor, sensory, or neurological deficit and concluded that the Veteran was able to perform modified medium work with limitation.  

An October 2006 treatment record reflects findings of tenderness on palpation of the thoracolumbar spine, pain with motion, normal muscle tone, normal muscle strength, and normal plantar flexor and knee jerk.  See Naval Hospital treatment record.  In November 2006, the Veteran underwent a laminectomy.  Examination on the date of admission for the surgery revealed symmetric deep tendon reflexes.  Motor testing revealed 3+/5 strength in the left quadriceps, 4-/5 strength in the left anterior tibialis, 3/5 in the left iliopsoas, 5-/5 in the right iliopsoas and quadriceps, and 5/5 in the anterior tibialis and "ENL."  There was diminished sensation to light touch in the feet and the toes were downgoing.  See UCSD treatment record.  

A February 2007 treatment record reflects the Veteran's history of stinging and burning to the mid-lumbar region, progressive lower extremity neuropathy, and cramping to the right lower extremity.  Examination revealed diminished response to tactile stimulation of the leg/foot.  A February 2007 neurology treatment record reflects findings of normal muscle bulk, tone, and strength.  Sensation was decreased to pain, temperature stimulation, and proprioception.  Gait was slightly wide-based and the Veteran used a cane and was unable to heel and toe walk due to pain.  The Veteran was assessed with peripheral neuropathy and lumbar spondylosis.  He was released with work/duty limitations due to his peripheral neuropathy.  

A February 2007 treatment record indicates that examination was difficult because the back was "very sensitive."  The examiner noted that slight pressure in the lower thoracic, upper lumbar spinous processes caused the Veteran to almost lose his balance and he had a difficult time tolerating the prone or supine position.  See UCSD treatment record.  

The March 2007 SSA record reflects the Veteran's history that he forward flex 30 to 45 degrees before pain.  He reported that if he spent longer than 15 seconds in a bent position, however, he had extreme difficulty straightening up.  

An October 2007 VA examination record reflects the Veteran's history of low-back pain (approximately 3/10) which radiated to the legs, worse on the left, and which flared up to 10/10 several times each day for approximately 45 minutes each time.  He reported being incapacitated six to seven times over the previous year.  He also reported loss of feeling in the left leg and use of a cane and a seated walker.  Examination revealed slow, antalgic gait.  The examiner noted that the examination was difficult to perform due to the Veteran's "significant pain."  The examiner explained that the Veteran was not able to get on the examination table due to pain and weakness in the left leg.  Inspection of the spine revealed no gross deformity.  Range of motion testing revealed flexion to 30 degrees, lateral flexion to 15 degrees bilaterally with significant pain at 15 degrees, and rotation to 10 degrees bilaterally.  The Veteran would not extend due to significant pain.  Repetition caused increased pain but no increase in weakness, fatigability, or additional functional limitation.  Neurological examination revealed decreased sensation in both lower extremities.  Motor examination was very limited due to pain.  Proximally, the flexors and knee flexors were 3/5, and dorsiflexion and plantar flexions were 4/5 bilaterally.  Knee jerk was 1+, and ankle jerk was absent.  Straight leg raise was negative.  There was significant pain to palpation of the sacroiliac joints and from L1 to L4 bilaterally.  The examiner noted that the Veteran's wife had to help him dress.  The examiner diagnosed the Veteran with status-post lumbar laminectomies, with degenerative changes at L4-5.  She estimated that the Veteran had moderate to severe functional limitation with activities of daily living and with any type of heavy lifting, prolonged standing, or prolonged bending.  

Lumbar Spine Disability

The Veteran's lumbar spine disability is rated under Diagnostic Code (DC) 5243, which rates intervertebral disc syndrome (IDS).  DC 5243 indicates that IDS should be considered under the General Rating Formula for the Spine (Formula) or the Formula for Rating IDS Based on Incapacitating Episodes (Formula for Rating IDS).  

The Formula provides a 20 percent rating for forward flexion to greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is for assignment in cases of forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

The Formula for Rating IDS provides a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks in the previous 12 months and a 60 percent rating for IDS with incapacitating episodes have a total duration of at least 6 weeks in the previous six months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Prior to September 30, 2006, and from January 1, 2007, to October 24, 2007, the Veteran's lumbar spine disability is rated at 20 percent.  After reviewing the record, the Board concludes that a rating in excess of 20 percent is not warranted during any portion of this period.  There is no finding of ankylosis, and the records indicate that the Veteran has range of motion in his spine; there is no fixation.  Furthermore, the evidence does not suggest that the Veteran's flexion is ever limited to 30 degrees or less.  Rather, the medical evidence consistently reveals flexion to at least 45 degrees, and the record includes the Veteran's history that he is able to flex to beyond 30 degrees (his history that pain sets in at approximately 30-45 degrees suggests an ability to continue flexion, albeit with pain).  

Additionally, a separate rating is not warranted pursuant to Note 1 as the evidence does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the Veteran has reported radicular pain and that the record includes assessments of radiculopathy.  The findings of radiculopathy were not based on EMG studies or other clinical testing, however -- it appears they were based solely on the Veteran's symptomatic history and evidence of degenerative disc disease - and based on the normal EMG in May 2006, the normal neurological findings as to strength and reflex, and the evidence of a distinct neurological disorder affecting the lower extremities (namely the peripheral neuropathy and venous stasis), the Board finds the assessments of radiculopathy are not probative evidence which would warrant a separate rating. The Board further acknowledges that the record includes findings of diminished sensation.  The medical evidence suggests that the sensory impairment is not related to the lumbar spine disability, however, and even if the Board were to assume the sensory impairment were associated with the lumbar spine disability, it is still not an "objective deficit" as required for a separate rating.  Finally, the Board acknowledges that the record includes the Veteran's histories of fecal and urinary incontinence.  The RO has denied service connection for both of these reported conditions, however, in a now final decision; as such, the Board finds they are not for consideration.  Thus, the Board finds the evidence does not indicate the existence of a chronic associated neurological abnormality, as required by Note 1, and a separate rating is not warranted. 

A rating in excess of 20 percent is also not warranted under the Formula for Rating IDS as the record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest, however.  

Thus, the Board finds a schedular rating in excess of 20 percent is not warranted at any time prior to September 30, 2006, or between January 1, 2007, and October 24, 2007.  

From October 25, 2007, forward, the Veteran's lumbar spine disability is rated at 40 percent.  After review of the evidence, the Board finds a rating in excess of 40 percent is not warranted at any time after October 25, 2007, under the Formula.  In this case, the record is absent any findings or complaints of ankylosis, and although the evidence documents significant limitation of motion at times due to pain and tenderness, range of motion is not so limited as approximate unfavorable ankylosis.  See DeLuca, 8 Vet. App. at 206.  

The Board has considered whether a separate rating is warranted pursuant to Note 1.  The Board acknowledges that the Veteran has reported radicular pain and numbness and that the record includes assessments of radiculopathy and findings of diminished strength and diminished sensation.  As noted above, however, the findings of radiculopathy were apparently based solely on the Veteran's symptomatic history and evidence of degenerative disc disease,  and based on the normal EMG in May 2006, the generally normal neurological findings as to reflex, and the evidence of a distinct neurological disorder affecting the lower extremities (namely the peripheral neuropathy) which has been attributed as the cause of the lower extremities symptoms, the Board finds the assessments of radiculopathy and findings of diminished strength and sensation are not probative evidence which would warrant a separate rating.   Finally, the Board acknowledges that the record includes the Veteran's histories of fecal and urinary incontinence.  The RO has denied service connection for both of these reported conditions, however, in a now final decision; as such, the Board finds they are not for consideration.  Thus, the Board finds the evidence does not indicate the existence of a chronic associated neurological abnormality, as required by Note 1.  Thus, the Board finds a separate rating is not warranted.

A rating in excess of 20 percent is also not warranted under the Formula for Rating IDS.  The Board acknowledges that the Veteran has reported incapacitating episodes.  However, the record contains no evidence of the requisite doctor-prescribed bedrest.  In the absence of such evidence, a higher rating is not warranted under the Formula for Rating IDS.  

The Board has considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to his lumbar spine disability.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Left Hip Disability

Prior to December 2, 2005, the Veteran has a noncompensable rating for his left hip disability under DC 5019.  From December 2, 2005, forward, the Veteran's left hip disability is rated at 10 percent for painful range of motion that is otherwise noncompensable.  The rating criteria pertaining to the hip provide compensable ratings for impairment of the femur (DC 5255); flail joint (DC 5254); limitation of rotation of the thigh so the Veteran cannot toe-out more than 15 degrees, cross his legs, or abduct beyond 10 degrees (DC 5253), limitation of flexion to 45 degrees or fewer (DC 5252), limitation of extension to 5 degrees (DC 5251), or ankylosis (DC 5250).  The rating criteria also provide a 10 percent rating for bursitis resulting in limitation of motion due to pain, spasm, or swelling that is noncompensable under the rating criteria.  The rating criteria provide ratings in excess of 10 percent flail joint, malunion of the femur, limitation of abduction with motion lost beyond 10 degrees (DC 5253), flexion limited to 30 degrees (DC 5252); and ankylosis (DC 5250).  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45.  

After review of the evidence, the Board finds a compensable rating is not warranted prior to December 2, 2005.  Initially, the Board notes that the evidence reveals no findings or histories suggestive of impairment of the femur, flail joint, or ankylosis.  Furthermore, the Veteran's range of motion, which is pain-free on examination, is consistently too significant to approximate any of the aforementioned limitations of motion (i.e. inability to toe out more than 15 degrees, inability to cross legs, limitation of flexion to 45 degrees or fewer, limitation of abduction to 10 degrees or fewer, or limitation of extension to 5 degrees), even after repetition.  The Board acknowledges that the record includes histories of hip pain.  The record does not suggest that this pain is chronic, however - rather, it appears that the chronic pain at the hip is pain which has radiated down from the back or up from the legs - and there is no evidence that the intermittent hip pain results in any functional impairment, to include any limitation of motion.  Consequently, a compensable rating is not available for the left hip disability prior to December 2, 2005.

The Board further finds that a rating greater than 10 percent is not warranted at any time from December 2, 2005, forward.  The medical evidence contains no findings of ankylosis, flail joint, or malunion of the femur, and the Veteran's range of motion is consistently normal in the lower extremities.  Thus, a rating in excess of 10 percent is not warranted at any time during this period.  

Right Knee Disability 

The right knee disability is rated at 10 percent by analogy to DC 5260.  DC 5260 provides a 10 percent rating for flexion limited to 45 degrees and a 20 percent rating for flexion limited to 30 degrees.  The evidence indicates that the Veteran can flex to at least 140 degrees, and objective testing of range of motion revealed no fatigue, weakness, lack of endurance, incoordination, or decreased range of motion after repetition.  In this case, even after consideration of pain on motion, the Veteran's range of motion is too significant to warrant a higher rating under DC 5260.  Thus, a rating in excess of 10 percent is not warranted under DC 5260.  

A separate rating is additionally not available for either limitation of extension or instability.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  DC 5261, which rates limitation of extension, provides a 10 percent rating for extension limited to 10 degrees, and DC 5257, which rates instability, provides a 10 percent rating for slight instability or recurrent subluxation.  In this case, the Veteran is consistently able to fully extend and there is no objective evidence (or even subjective history) of right knee instability; rather, VA examination found that the knee was stable.  Thus, a separate rating is not available for the under DC 5257 or 5261.  

A rating in excess of 10 percent is also not warranted under any of the other rating criteria pertaining to the knee because there is no evidence of ankylosis, malunion of the tibia and fibula, or meniscal abnormality.  Consequently, a schedular rating in excess of 10 percent is not warranted at any time during this period.  The Board likewise finds that extraschedular consideration is not warranted as the Veteran has not claimed occupational impairment from his knee disorder per se.  Furthermore, even if the Veteran's statements could be interpreted as a claim of occupational impairment due to the knee disability (rather than the peripheral neuropathy), the discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's right knee disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, supra.

Right Shoulder Disability

The Veteran's right (major) shoulder disability is rated as noncompensable under DC 5019.  The rating criteria pertaining to the shoulder provide compensable ratings for impairment of the clavicle or scapula (DC 5203); malunion or dislocation of the humerus (DC 5202); limitation of motion of the arm to shoulder level or lower (DC 5201), or ankylosis (DC 5200).  The rating criteria also provide a 10 percent rating for bursitis resulting in limitation of motion due to pain, spasm, or swelling that is otherwise noncompensable under the rating criteria.  

Initially, the Board notes that the evidence, which includes X-ray reports, reveals no findings or histories suggestive of impairment of the scapula or clavicle, malunion or dislocation of the humerus, or ankylosis.  Additionally, the evidence does not suggest that the Veteran has loss of range of motion to the shoulder level or higher; instead, the medical evidence consistently reflects findings of normal range of motion in the shoulder, and there is no objective evidence of limitation of motion due to pain or any other symptom.  Consequently, a compensable rating is not available for the left shoulder.  


ORDER

Ratings greater than 20 percent prior to September 30, 2006, and from January 1, 2007, to October 24, 2007, and a rating greater than 40 percent from October 25, 2007, forward, for a lumbar spine disability are denied.  

A compensable initial rating and a rating greater than 10 percent from December 2, 2005, forward, for a left hip disability are denied.   

An initial rating greater than 10 percent for a right knee disability is denied.  

A compensable initial rating for a right shoulder disability is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


